      Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 U.S. EQUAL EMPLOYMENT
 OPPORTUNITY COMMISSION,

          Plaintiff,                                 Case No. 2:18-cv-09007

 V.                                                 District Chief Judge Nanette Jolivette Brown

 RAINBOW USA, INC.                                  Magistrate Judge Dana Douglas

         Defendant.


                                      CONSENT DECREE

        Plaintiff, the United States Equal Employment Opportunity Commission ("EEOC" or

"Commission") brought this lawsuit against Defendant, Rainbow USA, Inc. ("Defendant" or

"Rainbow").     The EEOC's Complaint alleged Defendant violated Title VII by terminating

Charging Party on the basis of her pregnancy and related medical conditions. See Rec. Doc. 1.

Defendant specifically denies it engaged in any unlawful employment practice and filed an Answer

denying liability. See Rec. Doc. 5.

                                JURISDICTION AND VENUE

        Neither this Consent Decree nor the payment to Ms. Brazil under this Consent Decree

constitutes an acknowledgement or admission of liability by Defendant, that its officers, agents or

employees have violated or failed to comply with Title VII. In the interest of avoiding the costs,

uncertainties, and burdens of further litigation and, having engaged in extensive negotiation, the

parties hereby agree that this action should be resolved through the entry of this Consent Decree.

        This Court has subject matter over this action pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345. This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5(f)(1) and (3), and

                                                1
    Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 2 of 12




Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a. The parties agree that this Court

has personal jurisdiction over them. The parties waive a hearing and the entry of findings of fact

and conclusions of law.

        Having examined the terms and conditions of this Consent Decree, the Court determines

that it is reasonable, just, and in accordance with the law, including the Federal Rules of Civil

Procedure.

Now, therefore, it is ordered, adjudged, and decreed:

                                           DURATION

   1. This Consent Decree will remain in effect for a period of one (1) year from the date of its

        entry. The EEOC may seek relief from the Court for a breach of the Decree at any time

        during that period or in the six (6) months following it.


                                           DEFINITIONS

     a. "Rainbow" or "Defendant" means and refers to the Defendant, Rainbow USA, Inc., and its
         predecessors, successors and assigns and agents.

     b. "EEOC" or "Plaintiff means the Plaintiff, U.S. Equal Employment Opportunity Commission,
         an agency of the United States.

     c. "Charge" or "Charge of Discrimination" means Sheneithia Brazil's Charge of
         Discrimination, EEOC Charge No. 461-2017-01407.

     d. Ms. Brazil means Sheneithia Brazil and any person who may have rights through Ms.
         Brazil.

   e.    "Effective Date" means the date the Court enters this decree.

   f.    "Court" refers to the United States District Court for the Eastern District of Louisiana.

   g.    "Consent Decree" and "Decree" are used interchangeably.




                                                  2
Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 3 of 12




h.     "Declaration" means a statement signed and dated, under penalty of perjury, in

       accordance with 28 U.S.C. § 1746.

                                    GENERAL PROVISIONS

1. This Decree resolves any and all claims and issues raised in Ms. Brazil's Charge, the EEOC's

     determination regarding that Charge, and the EEOC's Complaint.

2. The EEOC and Defendant will bear their own attorneys' fees and costs incurred in connection
     with this Settlement Agreement and Release.

3. The Court retains jurisdiction to enforce the terms and conditions of, or resolve any disputes
     arising under, this Decree.

4. This Consent Decree constitutes the complete understanding between the EEOC and

     Defendant with regard to the matters discussed herein.

5. If one or more provisions of this Consent Decree are rendered unlawful or unenforceable,

     the EEOC and Defendant must attempt to meet and confer in good faith to decide if and

     how such a provision must be amended to effectuate the purpose of this Settlement

     Agreement and Release. In any event, the unaffected provisions of the Settlement

     Agreement and Release will remain enforceable.

6. The EEOC and Rainbow agree to take all steps necessary to effectuate the terms and

     conditions of this Consent Decree. The Court may only amend this Decree if the parties

     have consented in writing. A party seeking to amend the Decree must attempt to meet and

     confer with the other in good faith before making a request that the court amend the Decree.


                                           SCOPE

7. The non-monetary provisions of this Consent Decree apply to the Rainbow facility in

     which Ms. Brazil worked, Store 122, at 1113 W. Judge Perez Drive, Chalmette, LA.


                                              3
 Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 4 of 12




                           PREGNANCY DISCRIMINATION


8. Defendant agrees that Title VII, prohibits pregnancy discrimination including but not

     limited to:


        a. Terminating employees because of their pregnancy in violation of Title VII of the

            Civil Rights Act of 1964; and


        b. Adverse employment actions taken against a woman where pregnancy, child birth,

            or a related medical condition was a motivating factor in the adverse employment

            action.


                       INDIVIDUAL MONETARY RELIEF

9.   Rainbow agrees to pay Ms. Brazil the total gross sum of $11,000 for claims raised in

     Charge No. 461-2017-01407 and the Complaint.          The EEOC decided before the

     settlement not to seek lost wages. Therefore, the total gross sum of $11,000 will be

     considered settlement of non-pecuniary damages. Ms. Brazil must supply Defendant

     with a signed W-9 form and Defendant will issue an IRS form 1099 to Ms. Brazil for

     this sum. Ms. Brazil will be solely responsible for payment of any federal, state and

     local taxes, interest and penalties, if any, which become due in connection with this

     payment. Ms. Brazil agrees to indemnify and hold harmless Defendant from any and all

     taxes, assessments, interest or penalties she may have in connection with this payment.

     The check will be paid within twenty (20) days of the later of execution of this Consent

     Decree or Ms. Brazil's execution and non-revocation of a settlement agreement in a

     form provided by Defendant, whichever is later and contingent upon Ms. Brazil having

     supplied a signed W-9 form.

                                            4
   Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 5 of 12




 10.   Rainbow must submit a copy of the check to the EEOC within fifteen (15) days of submission

       of the payment(s) in the manner specified for notice under this Settlement Agreement

       and Release.


                      INDIVIDUAL NON-MONETARY RELIEF

11.If asked for a job reference regarding Ms. Brazil, Rainbow will not discuss, mention,

   directly or indirectly, Ms. Brazil's filing of the Charge, the Charge itself, the EEOC's

   investigation of the Charge, the EEOC's Complaint, or this Consent Decree. Defendant

   will provide Brazil with the same job reference process provided to all former employees.

   Ms. Brazil will advise all potential employers seeking information about her Rainbow

   employment to call Rainbow Human Resources for job references.



12.Defendant must exclude from Ms. Brazil's personnel file, segregate, and keep confidential

   all documents, records, and information, whether electronic or otherwise, regarding Ms.

   Brazil's filing of the charge, the charge itself, the EEOC's investigation of the charge, the

   EEOC's Complaint, or this Decree.


                           GENERAL REPORTING PROVISIONS

13. For a period of one (1) year from the Effective Date, Defendant, must, through its counsel,

   provide a General Report, bi-annually, as set forth herein. The General Report must describe

   how Defendant has complied with the Decree and contain supporting evidence, as

   appropriate. If Defendant has failed to comply with the terms and conditions of the Decree it

   must explain why it has not complied and provide a plan for remedying its failure to comply.

   However, Defendant's explanation will not necessarily prevent the EEOC from moving to

   enforce the Decree.

                                               5
   Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 6 of 12




14. The General Report to the EEOC must describe any complaint of pregnancy discrimination,

    at Store 122, 1113 West Judge Perez Drive, Chalmette, LA, investigation of the complaint,

    whether violation was found, and any discipline taken by Defendant.

15. The first General Report is due one hundred twenty (120) days after Effective Date.


16. The last report will be due sixty (60 days) before the expiration of the Consent Decree.

                          DEFENDANT EMPLOYEE TRAINING


 17. Within one hundred twenty (120) days of Effective Date, Defendant, through its counsel,

    must provide training at Store 122, 1113 West Judge Perez Drive, for supervisors and

    managers there. The training must be at least two (2) hours long and cover equal

    opportunity in the workplace, the avoidance of any unlawful discrimination, and

    employees' rights under Title VII. The training session hereunder must include training

    regarding:

       a. The purpose and fundamentals of Title VII;

       b. What is prohibited and what is required under Title VII;

        c. The provisions and requirements of the Pregnancy Discrimination Act provisions of
           Title VII;

        d. Defendant's duties under Title VII;

        e. Manager and supervisory responsibilities and employee rights under Title VII;

       f. Defendant's anti-discrimination and complaint-reporting policies;

       g. EEOC guidance on Title VII and its administration.

18. The training must be conducted in person.


19. Defendant, through its counsel, using the procedures for providing notice in this Consent

    Decree, will provide the EEOC the identity of the trainer and the outline and materials for

    the training at least thirty (30) days prior to the training. The EEOC then has fifteen (15) days

                                                 6
 Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 7 of 12




  to reject the outline and materials. If the EEOC rejects the outlines or materials within the

  fifteen (15) day period, Defendant through its counsel, must submit to the EEOC a new

 outline and materials within fifteen (15) days. The EEOC's failure to reject materials or

 outline within the above period shall be deemed as an acceptance of the outline and

 materials.


                    RAINBOW USA, INC. TRAINING REPORT


20. Defendant, through its counsel, must submit an Employee Training Report to the EEOC,

   describing the training and containing supporting documentation, within thirty (30) days

   of the training. The Employee Training Report must, at very least, provide the date and

   time of the training, the duration of the training, the identity of the trainer and the identity

   of the employees who attended the training. The Employee Training Report must further

   contain an executed declaration by each employee that they attended the training (such a

   declaration may be in the form of a sign-in registry, but must contain the clearly-printed

   name of each employee, in addition to his / her signature).

                             ANTI-DISCRIMINATION POLICY

21. Defendant must maintain its anti-discriminatory policy that meets the following criteria

   regarding Title VII:

    a. Prohibits discrimination against any employee on the basis of sex, specifically
        covering the provisions and requirements of the Pregnancy Discrimination Act of Title
        VII.

    b. Prohibits any act, policy, or practice that has the effect of discriminating against any
        employee on the basis of sex in violation of Title VII.


                                                                                               C.
                                              7
   Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 8 of 12




            Provides a clear and specific process for reporting and/or complaining about

            discrimination, including points of contact.


         d. Provides a complaint, reporting, and investigation process that protects the

             confidentiality of any complaints to the extent possible and provides a prompt,

             thorough, and impartial investigation and assurances that the Defendant will take

             immediate and appropriate corrective action, and that Defendant will not retaliate

             against any person complaining of, opposing, or participating in the investigation of,

             a complaint.


         e. Provides that anyone who engages in discrimination prohibited by Title VII will be disciplined,

              up to and including discharge.

 22.    This policy is provided to all employees.


 23. Within one hundred and twenty (120) days of Effective Date, Defendant will certify to the

       Commission, that this policy has been distributed to all employees in Store 122, 1113

       West Judge Perez Drive, Chalmette, LA.


                            DEFENDANT RECORD PRESERVATION

 24. Defendant must comply with the recordkeeping and reporting requirements under federal law,

 including those contained in Title VII. The express recordkeeping and reporting obligations

imposed by this decree do not constitute any waiver, diminution, or obviation of the recordkeeping

and reporting requirements imposed by federal law.


                      EEOC AND RAINBOW ATTORNEY NOTICES
25. All notices, reports, and information to the EEOC required under this Settlement Agreement

       and Release—including but not limited to the General Reports and Employee Training



                                                    8
    Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 9 of 12




     Report—must be submitted to the EEOC in an email sent to all of the following email

     addresses:


                       michelle.butler(ibeeoc.gov
                       gregory.iuge@eeoc.gov
                       rudy.sustaitaeeoc.gov
                       johriny.lundie@eeoc.gov

       In the event any notice, report, or information sent to the EEOC contains any personally

identifiable information (PII), as defined by the rules of this Court, then Defendant shall take all

necessary steps to ensure the security of that data, including but not limited to encryption and

password protection.

       In addition, but not instead of the aforementioned email delivery, these may be

submitted to the EEOC via certified United States mail at the following address:


                       Attn: Legal Unit
                       U.S. Equal Employment Opportunity Commission
                       New Orleans Field Office
                       Hale Boggs Federal Building
                       500 Poydras St., Suite 809
                       New Orleans, LA 70130
    26. Any notices for Rainbow will be sent to:

                       Rainbow USA, Inc.
                       Through Counsel Leslie Ehret
                       FRILOT L.L.C.
                       1100 Poydras Street, Suite 3700
                       New Orleans, LA 70163

    27. The EEOC may, from time to time, designate others to receive notices, reports, and

         information under this Consent Decree.




                                                    9
   Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 10 of 12




                                     EMPLOYEE NOTICE

28. Defendant must post a Notice to Employees—attached hereto as Exhibit A- on its premises

    at 1113 West Judge Perez Drive, Chalmette, LA within fifteen (15) days of this Consent

    Decree. The Notice to Employees must be enlarged to at least eleven (11) by seventeen (17)

    inches, and it must be posted conspicuously where other notices to applicants and employees

    are customarily posted. It must remain there for nine (9) months.


In New Orleans, Louisiana, this      day of December 2019.




HON. NANETTE JOLIVETTE BROWN
DISTRICT COURT JUDGE



APPROVED AS TO FORM AND CONTENT:


                                                    Respectively submitted,

                                                    FOR THE PLAINTIFF:


                                                    RUDY SUSTAITA
                                                    Regional Attorney
                                                    U.S. EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION 1919
                                                    Smith Street, 6th Floor
                                                    Houston, Texas 77002

                                                    GREGORY JUGE
                                                    Supervisory Trial Attorney

                                                    /s/Michelle T. Butler
                                                    MICHELLE T. BUTLER
                                                    Senior Trial Attorney
                                                    La. Bar Roll No. 01286
                                                    U.S. EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION 500
                                               10
Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 11 of 12




                                     Poydras Street, Suite 809
                                     New Orleans, LA 70130
                                     Direct line: (504) 595-2872
                                     Legal Fax: (504) 595-2884
                                     michelle.butlerAeeoc.gov

                                     COUNSEL FOR PLAINTIFF,
                                     U.S. EQUAL EMPLOYMENT
                                     OPPORTUNITY COMMISSION
                                     FOR THE DEFENDANT:


                                     /s/Leslie Ehret
                                     LESLIE EHRET
                                     La. Bar Roll No. 18494
                                     FRILOT L.L.C.
                                     1100 Poydras Street, #3700
                                     New Orleans, LA 70163 Tel:
                                     (504) 599-8000 Fax: (504) 599-
                                     8100 lehret@frilot.com
                                     COUNSEL FOR DEFENDANT
                                     RAINBOW USA, INC.




                                11
   Case 2:18-cv-09007-WBV-DMD Document 35 Filed 12/30/19 Page 12 of 12




                                           Exhibit A
                                      Notice to Employees

Rainbow, USA, Inc. is firmly committed to providing a work environment free from any
unlawful discrimination in accordance with state and federal law. Title VII of the Civil Rights
Act of 1964 ("Title VII") prohibits an employer from discriminating against an employee on the
basis of race, color, religion, national origin or sex with respect to compensation, hiring,
promotion, firing, or other terms, conditions or privileges of employment. Title VII of the Civil
Rights Act of 1964 ("Title VII") specifically prohibits an employer from subjecting an
employee to any form of sex discrimination, including pregnancy discrimination. Federal law
further prohibits an employer from retaliating against an employee for opposing employment
discrimination including an employee who files a charge of discrimination with a state or federal
administrative agency, or who participates in any proceeding addressing discrimination
complaints including the investigation or prosecution of such a report or charge.

Rainbow, USA, Inc. will not tolerate discrimination on the basis of race, color, religion, sex,
pregnancy or national origin and likewise will not tolerate retaliation against any employee for
reporting such discrimination as this would violate Title VII. Such discrimination can violate both
federal law and Rainbow USA, Inc.'s anti-discrimination policy. Any reports of discriminatory
treatment will be investigated and appropriate action, up to and including termination, consistent
with the results of the investigation will be taken.

If you believe you or another employee have been discriminated against on the basis of your race,
color, religion, sex, pregnancy or national origin, please contact Rainbow USA, Inc. at
                     or by email through

You may also report your concerns to the EEOC at the following address:

                      500 Poydras Street, Suite 809
                      New Orleans, LA 70130
                      Telephone: 504-635-2579 or 1-800-669-4000
                      Website: www.eeoc.gov

This Notice to Employees will remain posted continuously for one year from the date of the
signature below and will not be altered, defaced, removed, or covered.

Signed this                               day of              ,2019.

                      For:
                              RAINBOW USA, INC.
